Exhibit 10.2

FORBEARANCE AGREEMENT

 

This Forbearance Agreement (this “Agreement”) is made and entered into as of
June 30, 2020 by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware
limited partnership (“Borrower”), CBL & ASSOCIATES PROPERTIES, INC., a Delaware
corporation (“Parent”), each of the Guarantors (as defined below) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity,
collectively with its successors and assigns, “Administrative Agent”), for its
benefit and the benefit of Lenders (defined below).    

RECITALS

A.Pursuant to that certain Credit Agreement, dated as of January 30, 2019 (as
the same may be amended, restated, supplemented, replaced or otherwise modified
from time to time, the “Credit Agreement”), by and among Borrower,
Administrative Agent and the financial institutions party thereto and their
assignees under Section 13.6 thereof (collectively, “Lenders”), Lenders made
available to Borrower certain credit facilities in the initial aggregate amount
of up to $1,185,000,000, which facilities include a $500,000,000 term loan
facility and a $685,000,000 revolving credit facility (collectively, the
“Facility”).  Each capitalized term used and not otherwise defined herein shall
have the meaning given to such term in the Credit Agreement.

B.The Facility is guaranteed on a limited basis by Parent and also guaranteed by
certain other Guarantors, and secured by certain Collateral as more specifically
set forth in the Loan Documents and provided by certain Pledgors, Subsidiary
Grantors and Limited Grantors (Borrower, Parent, Subsidiary Guarantors,
Pledgors, Limited Grantors and Subsidiary Grantors are hereinafter collectively
referred to as, “Obligors”).

C.Borrower, Parent and certain of the other Obligors are also parties to certain
senior notes (collectively, the “Senior Notes” and the holders thereof,
collectively, the “Senior Noteholders”) issued pursuant to that certain
Indenture, dated as of November 26, 2013 (the “Original Indenture”), CBL &
Associates Limited Partnership, as issuer, CBL & Associates Properties, Inc., as
limited guarantor, the subsidiaries thereto as guarantors, and U.S. Bank
National Association, as trustee (“Trustee”), as supplemented by a First
Supplemental Indenture, dated as of November 26, 2013, a Second Supplemental
Indenture, dated as of December 13, 2016 and a Third Supplemental Indenture,
dated as of January 30, 2019 (the Original Indenture, as heretofore and
hereafter amended, restated, modified, supplemented or replaced from time to
time, the “Indenture”).

D.As of June 30, 2020 (and prior to application of the required amortization
payment due on such date) there exists $456,250,000.00 in principal outstanding
under the term loan facility, $675,925,436.17 in principal outstanding under the
revolving credit facility, and $1,311,581.80 in issued and outstanding Letters
of Credit.  

E.Certain Specified Defaults (as defined below) exist under the Credit Agreement
and as a result of such Specified Defaults Administrative Agent and Lenders may
exercise their rights and remedies with respect to the Obligations in accordance
with the Loan Documents.

 

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

F.Obligors have requested that Administrative Agent and Lenders forbear from
exercising their remedies with regard to the Obligations that arise solely due
to the existence of the Specified Defaults until the Forbearance Termination
Date (as defined below).  Subject to the conditions set forth herein, in order
to provide Borrower additional time to negotiate a holistic debt restructure or
otherwise make arrangement to repay the Obligations in full to Lenders, Lenders
agree to forbear from exercising their remedies until the Forbearance
Termination Date.  

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1.ACKNOWLEDGEMENT; REPRESENTATIONS AND WARRANTIES.  

(a)Specified Defaults.  

(i)Pursuant to those certain Reservation of Rights letters sent by
Administrative Agent to Borrower on each of May 26, 2020, June 2, 2020, and
June 16, 2020, Administrative Agent and Lenders have stated that Borrower is in
default under the Loan Documents due to certain Events of Default identified
therein (collectively, the “Original Specified Defaults”).  Borrower has
reserved and continues to reserve its right to dispute the Original Specified
Defaults.  In addition, as a result of Borrower’s failure to make the interest
payment due on June 1, 2020 (the “June 1st Interest Payment”) with respect to
the Senior Notes issued pursuant to the Indenture (as required pursuant to the
Indenture) and the failure to make the interest payment due on June 15, 2020
with respect to the Senior Notes, and as a default in the payment of interest on
any series of Senior Notes after the same has become due and payable,
constitutes a Default under the Indenture, a Default and, with respect to the
June 1st Interest Payment, an Event of Default now exist pursuant to
Section 11.1(d)(iv) of the Credit Agreement (the “Cross Defaults” and together
with the Original Specified Defaults, collectively, the “Specified Defaults”).  

(ii)Each of the Obligors acknowledge (A) receipt of notice of each of the
Specified Defaults and that the Cross Defaults exist and are continuing and
constitute a Default and, with respect to the June 1st Interest Payment, an
Event of Default, (B) that while the Borrower disputes whether the Specified
Defaults exist, none of the Specified Defaults have been waived or excused by
Administrative Agent or Lenders at any time or in any manner, and (C) that there
are no claims, demands, offsets or defenses at law or in equity that would
defeat or diminish Administrative Agent’s or Lenders’ present and unconditional
right to collect the indebtedness evidenced by the Loan Documents, and to
proceed to enforce the rights and remedies available to Administrative Agent and
Lenders as provided in the Loan Documents.

Page 2

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

(b)Acknowledgements.  Obligors acknowledge and agree that the Recitals herein
are true and correct, that the indebtedness evidenced by the Loan Documents is
due and owing to Lenders without offset, defense or counterclaim and that Loan
Agreement, the Guaranties and the other Loan Documents, are valid, binding and
fully enforceable according to their terms.  Obligors further acknowledge that
(i) all necessary action to authorize the execution and delivery of this
Agreement has been taken (ii) this Agreement constitutes the legal, valid and
binding obligation of each Obligor enforceable against such Obligor in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law),
and (iii) on account of the Cross Defaults and in accordance with Section 2.11
of the Credit Agreement, all existing Loans will automatically, on the last day
of the current Interest Period therefor, Convert into Base Rate Loans.  This
Agreement is a forbearance relating to an existing obligation and is not a
novation.  

(c)Representations and Warranties.  Each Obligor hereby represents and warrants
that (i) neither the execution, delivery or performance by such Obligor of this
Agreement, nor compliance by it with the terms and provisions hereof, (A) will
contravene any provision of applicable law; (B) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Obligor or any Subsidiaries of such Obligor pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which such
Obligor or any Subsidiaries of such Obligor is a party or by which it or any its
property or assets is bound or to which it may be subject; or (C) will violate
any provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
constitutional, organizational and/or formation documents), as applicable, of
such Obligor, and (ii) no Default or Event of Default has occurred or will
exists as of date of this Agreement and after giving effect hereto other than
the Cross Defaults (although, as noted in subsection (a)(ii) above, Obligors
acknowledge that Administrative Agent and Lenders have stated that the Specified
Defaults exist).  

2.EXECUTION OF THIS AGREEMENT.   Administrative Agent’s and Lenders’ agreement
to forbear is expressly conditioned upon receipt of a fully-executed original of
this Agreement on or before June 30, 2020 and satisfaction of all conditions
precedent contained in Section 5 below.  Unless and until Obligors execute and
return this Agreement to Administrative Agent by such date, Administrative Agent
executes this Agreement and all conditions precedent have been satisfied to
Administrative Agent’s satisfaction or have been waived in writing by
Administrative Agent in its sole discretion, Administrative Agent and Lenders
shall have no obligation to forbear and Administrative Agent and Lenders shall
continue to be entitled to immediately exercise all rights and remedies
available to them.

3.FORBEARANCE.  Administrative Agent, on behalf of itself and Lenders, agree,
commencing as of the date hereof and ending on the Forbearance Termination Date
(defined below) (such period, the “Forbearance Period”), to forbear from
exercising Administrative Agent’s

Page 3

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

and Lenders’ remedies under the Loan Documents solely relating to the Specified
Defaults to the and continuing until the earliest of the following (such
earliest date, the “Forbearance Termination Date”):

(a)11:59 p.m. (Eastern Daylight Time) on July 15, 2020; or

(b)the date of occurrence of any Forbearance Default (as defined in Section 7
below); or

(c)the making by Parent, Borrower or any of their respective direct or indirect
Subsidiaries of all or any portion of the interest payments due with respect to
the Senior Notes due on June 1, 2020 and June 15, 2020 or the making of any
other payment (including, without limitation, by way of repurchase, exchange,
discharge, defeasance or otherwise) by Parent, Borrower or any of their
respective direct or indirect Subsidiaries with respect to the Senior Notes; or

(d)the granting of any Lien on any property or assets of Parent, Borrower or any
of their respective direct or indirect Subsidiaries to secure all or any portion
of the Senior Notes;

(e)the failure of any representation or warranty made by any Obligor under this
Agreement to be true and complete in all material respects (except that such
materiality qualifier shall not be applicable to the extent that any
representation and warranty already is qualified or modified by materiality in
the text thereof) as of the date when made or any other breach in any material
respect of any such representation or warranty;

(f)the entry by Borrower into any support agreement or definitive documentation
with respect to, or announcement by Borrower of its intent to pursue, any other
restructuring, recapitalization, refinancing, repurchase or other material
transaction in respect of any material indebtedness of Borrower or its
subsidiaries, whether through a court-supervised insolvency proceeding or
otherwise, without the express written consent of each Lender approving this
Agreement;

(g)the expiration or termination of the Noteholder Forbearance Agreement
(defined below) other than as a result of either a permanent waiver of any
default under the Indenture or the cure of the Cross Defaults and as a result of
which the Senior Notes cannot be accelerated in accordance with the terms of the
Indenture.

If any of the event described in clauses (a) through (g) above occurs, the
Forbearance Period shall expire automatically, immediately, and without notice
or demand to any Obligor, and Administrative Agent and Lenders shall be entitled
to immediately exercise all of their rights and remedies available to it under
the Loan Documents or otherwise at law with respect to the Specified Defaults or
any other Event of Default that then exists under the Credit Agreement, the
other Loan Documents or this Agreement, provided that the Obligors shall reserve
their rights to contest any of the Original Specified Defaults.  Nothing in this
Agreement shall constitute a waiver of any Default or Event of Default under the
Loan Documents including, without limitation, the Specified Defaults, or of
Administrative Agent’s or Lenders’ rights or remedies under any other
indebtedness now or hereafter existing between Administrative Agent or any
Lender and Obligors; provided,

Page 4

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

however, to the extent that an Event of Default under the Indenture arising
solely from the nonpayment of the June 1st Interest Payment due in respect of
the 2023 Notes is waived by the Senior Noteholders holding the 2023 Notes in
accordance with the Indenture on or before the Forbearance Termination Date or
the payment of the June 1st Interest Payment and as a result of which the Senior
Notes cannot be accelerated in accordance with the terms of the Indenture, then
any Cross Default arising solely from the nonpayment of the June 1st Interest
Payment due in respect of the 2023 Notes shall also be waived under the Credit
Agreement.  On the Forbearance Termination Date, Administrative Agent and
Lenders may, without further notice, exercise any and all rights and remedies
available to them.  

This Agreement is being executed by ADMINISTRATIVE AGENT, on behalf of lenders,
to accommodate the request of obligors, and obligors understand and agree that
administrative agent and lenders have no obligation to grant further
forbearances in the future.  

4.CONTINUED PERFORMANCE; APPLICABLE RATE OF INTEREST.  Obligors shall continue
to comply with all other terms of the Credit Agreement and other Loan Documents
not specifically addressed herein and all terms and conditions of this
Agreement.  Notwithstanding the Specified Defaults, Obligors and Administrative
Agent, for and on behalf of Lenders, acknowledge and agree that for so long as
the Forbearance Period is in effect each Loan made by Lenders in accordance with
the terms of the Credit Agreement shall continue to bear interest at the
applicable rates set forth therein.

5.CONDITIONS PRECEDENT AND COVENANTS.  

(a)Conditions Precedent.  Administrative Agent’s and Lenders’ agreement
hereunder is contingent upon Obligors’ compliance with the following conditions
precedent.  Unless otherwise specified below, each condition precedent must be
satisfied no later than June 30, 2020 in order for the Agreement to become
effective.

(i)no Default or Event of Default (other than the Specified Defaults) or
Forbearance Default shall have occurred and be continuing as of the date of this
Agreement and immediately after giving effect hereto;

(ii)on or prior to the date of this Agreement, Borrower shall deliver to
Administrative Agent a fully executed copy of the engagement letter with
Lenders’ financial advisor, Ducera Partners LLC (“Ducera”), and the fee
reimbursement letter with Administrative Agent’s counsel, Jones Day, in each
case in the form previously provided to Borrower or its counsel, and Borrower
shall have, on or prior to July 1, 2020 (a) delivered to Jones Day the required
retainer under such agreement, (b) paid to Jones Day all legal fees
incurred-to-date and for which an invoice has been provided prior to the
execution of this Agreement, and (c) paid to Ducera the monthly fee set forth in
the Ducera engagement letter for June and July, 2020;  

Page 5

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

(iii)on or prior to the date of this Agreement, Borrower shall deliver to
Administrative Agent a fully executed copy of forbearance agreement by and among
Obligors and a majority of Senior Noteholders holding the 2023 Notes, which
forbearance agreement (a) shall have a scheduled expiration date not earlier
than 11:59 p.m. (Eastern Daylight Time) on July 15, 2020, (b) shall not include
or be contingent upon the delivery of any collateral or payments on, or
otherwise in respect of, the Senior Notes, including, without limitation, any
forbearance or other fee arising under such agreement, and (c) shall otherwise
be in form and substance acceptable to Requisite Lenders (the “Noteholder
Forbearance Agreement”);

(iv)Borrower shall have reimbursed Administrative Agent for any other fees and
expenses for which reimbursement is requested in accordance with the provisions
of the Loan Documents prior to the execution of this Agreement.

(b)Covenants.  Each obligation specified below must be complied with by Obligors
at all times or, if applicable, by the date and at the frequency specified.  In
the event Obligors fail to comply with any of the obligations specified below
such failure shall immediately constitute a Forbearance Default without the
requirement of giving notice of any kind by Administrative Agent or any Lender.

(i)During the term of this Agreement, Borrower agrees to continue making all
scheduled payments of interest, principal and other amounts due under the Credit
Agreement and other Loan Documents for application in accordance with the terms
of the Credit Agreement and other Loan Documents, as applicable;

(ii)Obligors agree to deliver and update, (i) on a monthly basis commencing on
July 1, 2020, cash flow statements and cash flow projections, (ii) on or prior
to July 10, 2020, updated cash flow projections broken down into weekly periods,
and (iii) a timely and prompt manner such other financial information as Ducera,
Administrative Agent, or Lenders (through Administrative Agent) may reasonably
request from time to time;

(iii)Obligors agree to host and lead weekly update calls among Obligors’ senior
management team, Obligors’ advisors, Administrative Agent and Administrative
Agent’s advisors (which update calls may, at Administrative Agent’s option,
include all or a portion of the Lenders), and to timely respond to inquiries
from individual Lenders, provided that such inquiries are routed through
Administrative Agent;

(iv)During the term of this Agreement, Obligors and all direct and indirect
Subsidiaries of Parent shall not:

(A)incur any additional Indebtedness, other than (1) unsecured trade payables
incurred by Obligors or any direct or indirect Subsidiary of Parent in the
ordinary course of operating each party’s respective properties and otherwise
permitted by the Credit Agreement, (2) ordinary course draws under existing
construction loans, (3) refinancings of maturing

Page 6

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

property-level mortgages on substantially similar terms, with no increase in
principal amount or granting of additional collateral, and (4) ordinary course
non-material unsecured Indebtedness which is not for borrowed money and incurred
in connection with the day-to-day operations of Obligors’ business (e.g.,
treasury management exposure);

(B)acquire any additional material assets;

(C)make additional Investments, other than further Investments in existing joint
ventures or Subsidiaries, to the extent such Investments are required under the
terms of the joint venture documents or necessary to pay ordinary course debt
service on property level Indebtedness of a Subsidiary, provided, however, that
the aggregate amount of Investments funded under this subsection (C) shall not
exceed $7,500,000;

(D)make any Dispositions, other than (1) ordinary course Dispositions of
non-real estate assets which are not material to the use or operation of any of
Obligors properties, and (2) the sale of real estate assets currently under a
binding purchase and sale contract executed prior to June 30, 2020 and disclosed
to Administrative Agent prior to the date hereof; or

(E)make any Restricted Payment, including, without limitation, any dividends to
common or preferred shareholders or payments on or repurchases of the Senior
Notes;

(v)During the term of this Agreement, Obligors and all direct and indirect
Subsidiaries of Parent shall not (nor shall any of the foregoing direct or
permit any Affiliate or equity owner of such Person to), prepay any existing
Indebtedness of the Obligors or any direct or indirect Subsidiary of Parent,
create, grant or permit any Liens on any of the Collateral or any currently
unencumbered assets owned by Obligors or any direct or indirect Subsidiary of
Parent, or provide additional value to any other lender or creditor of the
Obligors or any direct or indirect Subsidiary of Parent (collateral, cash, or
otherwise);

(vi)On or prior to July 10, 2020, Obligors shall deliver a written
counter-proposal responsive to the draft term sheet delivered by Administrative
Agent to Obligors on June 5, 2020;

(vii)During the term of this Agreement, Borrower shall notify Administrative
Agent immediately following the occurrence of any Forbearance Default; and

(viii)In the event that Borrower enters into, executes or amends any forbearance
agreement (including the Noteholder Forbearance Agreement) or other consent
agreement with any Senior Noteholder with respect to Cross Defaults that
includes the payment of forbearance fees or other consideration by Borrower to
any such Senior Noteholder, (such agreement, the “Third-Party Agreement” and
such

Page 7

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

payment terms thereunder, the “Favorable Terms”), then (a) Borrower shall give
Administrative Agent a written notice (the “MFN Notice”) and a copy of the
Third-Party Agreement and (b) unless otherwise agreed in writing (including by
email) by each Lender approving this Agreement within one business day following
the receipt of the MFN Notice, this Agreement shall be deemed automatically
modified to incorporate any such Favorable Terms together with any additional
obligations, consents, waivers or similar agreements of such Senior Noteholder
contained in such Third-Party Agreement.

6.GUARANTY.  By countersigning this Agreement, Guarantors hereby reaffirm the
Guaranties and acknowledge and agree that the Guaranties remains in full force
and effect following the execution of this Agreement and performance
hereunder.  Guarantors acknowledge that Guarantors’ obligations under the
Guaranties are separate and distinct from Borrower’s obligations under the
Credit Agreement and other Loan Documents and reaffirms Obligors’ waivers, as
set forth in the Guaranties of each and every one of the possible defenses to
such obligations

7.FORBEARANCE DEFAULT.  The following shall constitute events of default under
this Agreement (each, an “Forbearance Default”), the occurrence of which shall
result in the immediate termination of the Forbearance Period without notice of
any kind and shall entitle Administrative Agent and Lenders to immediately
exercise all of their rights and remedies available to it under the Credit
Agreement and other Loan Documents or otherwise at law:

(a)any Default or Event of Default other than the Specified Defaults shall occur
under the Credit Agreement; or

(b)any breach or violation of any covenant or agreement of Obligors set forth
herein; or

(c)any of the following events shall occur with respect to the Senior Notes (any
such event, a “Notes Enforcement Action”): (i) the declaration of any series of
the then-outstanding Senior Notes under the Indenture to be due and payable in
accordance with the Indenture, (ii) the enforcement against Borrower, Parent or
any guarantor of any of the indebtedness issued pursuant to the Indenture; (iii)
the exercise of any other remedies available to Trustee or any Senior Noteholder
under the Indenture or the guarantees thereof; or (iv) the commencement or
filing by Trustee or any Senior Noteholder of any involuntary proceeding under
the Bankruptcy Code (or any similar proceeding relating to creditors relief)
with respect to Borrower, Parent or any of the guarantors under the Indenture.

8.SEVERABILITY OF PROVISIONS.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not be impaired thereby.

9.FEES AND EXPENSES.  Upon execution of this Agreement, Borrower shall pay the
reasonable fees and expenses of Jones Day as legal counsel for Administrative
Agent, incurred in connection with the preparation of this Agreement and
documents related thereto, the administration, amendment, modification or
enforcement of this Agreement and the collateral

Page 8

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

documents and the collection or attempted collection of the indebtedness
evidenced by the Loan Documents.

10.GENERAL RELEASE.  

(a)Release of Claims; No Defenses.

(i)As of the date of this Agreement but without limiting the limited reservation
of rights in Section 25(a) below, Obligors, to the fullest extent permitted by
law, each hereby releases, and forever discharges Administrative Agent, each
Lender and each of its or their respective trustees, officers, directors,
participants, beneficiaries, agents, attorneys, affiliates and employees, and
the successors and assigns of the foregoing (collectively, the “Released
Parties”), from any and all claims, actions, causes of action, suits, defenses,
set-offs against the Obligations, and liabilities of any kind or character
whatsoever, known or unknown, contingent or matured, suspected or unsuspected,
anticipated or unanticipated, liquidated or unliquidated, claimed or unclaimed,
in contract or in tort, at law or in equity, or otherwise, including, without
limitation, claims or defenses relating to allegations of fraud, duress, bad
faith and usury, which relate, in whole or in part, directly or indirectly, to:
(A) the Facility; (B) the Loan Documents; (C) the Obligations; (D) the
Collateral; or (E) this Agreement, including, without limitation, the
negotiation, execution, performance or enforcement of the Loan Documents and
this Agreement, any claims, causes of action or defenses based on the negligence
of any of the Released Parties or on any “lender liability” theories of, among
others, bad faith, unfair dealing, duress, coercion, control, misrepresentation,
omissions, misconduct, overreaching, unconscionability, disparate bargaining
position, reliance, equitable subordination, fraud, or otherwise, and any claim
based upon fraud, duress, illegality or usury (collectively, the “Released
Claims”), in each case other than in connection with the gross negligence or
willful misconduct of any Released Party.  No Obligor shall intentionally,
willfully or knowingly commence, join in, prosecute, or participate in any suit
or other proceeding in a position which is adverse to any of the Released
Parties, arising directly or indirectly from any of the Released Claims.  The
Released Claims include, but are not limited to, any and all unknown,
unanticipated, unsuspected or misunderstood claims and defenses, all of which
are released by the provisions hereof in favor of the Released Parties.

(ii)Obligors each acknowledges and agrees that it has no defenses,
counterclaims, offsets, cross-complaints, causes of action, rights, claims or
demands of any kind or nature whatsoever, including, without limitation, any
usury or lender liability claims or defenses, arising out of the Facility or the
Loan Documents or this Agreement, that can be asserted either to reduce or
eliminate all or any part of any of Obligor’s liability to Administrative Agent
and Lenders under the Loan Documents, or to seek affirmative relief or damages
of any kind or nature from Administrative Agent or Lenders, for or in connection
with the Facility or any of the Loan Documents.  Each of Obligors further
acknowledges that, to the extent that any such claim does in fact exist, it is
being fully, finally and irrevocably released by them as provided in this
Agreement.

Page 9

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

(iii)Each of Obligors hereby waives the provisions of any applicable laws
restricting the release of claims which the releasing parties do not know or
suspect to exist at the time of release, which, if known, would have materially
affected the decision to agree to these releases.  Accordingly, each of Obligors
hereby agrees, represents and warrants to Administrative Agent and each Lender
that it understands and acknowledges that factual matters now unknown may have
given or may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses which are presently unknown,
unanticipated and unsuspected, and each of Obligors further agrees, represents
and warrants that the releases provided herein have been negotiated and agreed
upon, and in light of, that realization and that Obligors nevertheless hereby
intend to release, discharge and acquit the parties set forth hereinabove from
any such unknown causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are in any manner set forth in or
related to the Released Claims and all dealings in connection therewith.

(iv)In making the releases set forth in this Agreement, each of Obligors
acknowledges that it has not relied upon any representation of any kind made by
any Released Party.

(v)It is understood and agreed by Released Parties that the acceptance of
delivery of the releases set forth in this Agreement shall not be deemed or
construed as an admission of liability by any of the Released Parties and
Administrative Agent, on behalf of itself and the other Released Parties, hereby
expressly denies liability of any nature whatsoever arising from or related to
the subject of such releases.

(b)INDEMNIFICATION. EACH OBLIGOR HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD
HARMLESS THE RELEASED PARTIES, TO THE EXTENT SET FORTH IN THE CREDIT AGREEMENT,
FOR, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH THE RELEASED PARTIES MAY INCUR
AS A DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE FAILURE OF OBLIGORS TO PERFORM
ANY OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT; OR (B) ANY FAILURE AT
ANY TIME OF ANY OF OBLIGORS’ REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN TO
BE TRUE AND CORRECT.  OBLIGORS’ DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND
HOLD HARMLESS THE RELEASED PARTIES SHALL SURVIVE THE FORBEARANCE TERMINATION
DATE.

Page 10

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

11.OTHER BANKING RELATIONSHIPS.  This Agreement only pertains to the Loan
Documents.  The parties acknowledge that they may, now or in the future, have
other lending, borrowing or banking relationships, none of which are affected by
this Agreement.

12.APPLICABLE LAW.  The substantive laws of the State of New York shall govern
the construction of this Agreement and the rights and remedies of the parties
hereto.

13.LITIGATION; FORUM SELECTION; GOVERNING LAW.  Section 13.5  and Section 13.13
of the Credit Agreement are hereby incorporated into this Agreement by this
reference as if set forth in full herein.

14.ENTIRE AGREEMENT; NO VERBAL AGREEMENTS.  

(a)This Agreement and the documents referred to herein or delivered in
connection herewith constitute the entire agreement and understanding between
the parties concerning the subject matter hereof, and supersede and replace all
prior negotiations, proposed agreements and agreements written or verbal
concerning the subject matter hereof.  Each of the parties to this Agreement
acknowledges that no other party to this Agreement, nor any agent or attorney of
any such party, has made any promise, representation or warranty whatsoever,
express or implied, not contained in this Agreement, to induce it to execute
this Agreement.  Each of the parties further acknowledges that it is not
executing this Agreement in reliance on any promise, representation or warranty
not contained in this Agreement.

(b)Except for the matters specifically set forth herein, this Agreement does not
alter, amend, modify or release any right of Administrative Agent or Lenders, or
any obligations of Obligors in connection with the Loan Documents.  By execution
of this Agreement, Administrative Agent and Lenders are not waiving any
principal, interest, costs or attorney’s fees or any other amounts payable under
the Loan Documents.

(c)THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
VERBAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN VERBAL AGREEMENTS
BETWEEN THE PARTIES.

(d)This Agreement may not be modified verbally but only by a written agreement
executed by each of the parties and designated as an amendment or modification
of this Agreement.

(e)This Agreement shall be deemed to be a Loan Document for all purposes under
the Credit Agreement.

15.GENDER.  Whenever, in this Agreement, the context may so require, the
masculine or neuter gender shall be deemed to refer to and include the feminine,
masculine, and neuter, and the singular to refer to and include the plural.

Page 11

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

16.SUCCESSORS AND ASSIGNS.  This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors,
assigns, heirs, devisees, executors, administrators, affiliates,
representatives, assigns, officers, agents, and employees wherever the context
requires or admits.

17.COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
each of which shall be an original and enforceable against any party who signed
it, but all of which together shall constitute one and the same document.  The
words “execution,” signed,” “signature,” and words of like import in this
Agreement shall include images of manually executed signatures transmitted by
facsimile or other electronic format (including, without limitation, “pdf”,
“tif” or “jpg”) and other electronic signatures (including, without limitation,
DocuSign and AdobeSign).  The use of electronic signatures and electronic
records (including, without limitation, any contract or other record created,
generated, sent, communicated, received, or stored by electronic means) shall be
of the same legal effect, validity and enforceability as a manually executed
signature or use of a paper-based record-keeping system to the fullest extent
permitted by applicable law, including the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act and any other applicable law, including, without limitation, any
state law based on the Uniform Electronic Transactions Act or the Uniform
Commercial Code.  Each party hereto hereby waives any defenses to the
enforcement of the terms of this Agreement based on the form of its signature,
and hereby agrees that such electronically transmitted or signed signatures
shall be conclusive proof, admissible in judicial proceedings, of such party’s
execution of this Agreement. Even though the parties agree that electronic
signatures are legally enforceable and intended to be effective for all
purposes, the signing parties agree if requested by Administrative Agent in its
sole discretion to promptly deliver to Administrative Agent the requested
original document bearing an original manual signature, to the extent required
or advisable to be delivered in connection with any program made available to
Administrative Agent or any of its affiliates by the Federal Reserve, U.S.
Treasury Department or any other federal or state regulatory body.

18.CONFIDENTIALITY.  Section 13.9 of the Credit Agreement is hereby incorporated
into this Agreement by this reference as if set forth in full herein.

19.TIME IS OF THE ESSENCE.  Time is of the essence with respect to each and
every provision set forth in this Agreement.

20.ADVICE OF COUNSEL.  Obligors acknowledge that they have reviewed this
Agreement in its entirety, having consulted such legal, tax or other advisors as
they deem appropriate and understand and agree to each of the provisions of this
Agreement and further acknowledge that they have entered into this Agreement
voluntarily.

21.ASSIGNMENT.Each Lender expressly retains and reserves its rights to sell and
assign its interests under (and in accordance with) the Credit Agreement, other
Loan Documents and this Agreement and to fully disclose its files in connection
therewith to potential purchasers of such Lender’s interests, to the extent
permitted under the Loan Documents.  No Obligor shall be permitted to assign its
rights or obligations under this Agreement without the prior written consent of
Administrative Agent and Requisite Lenders, which consent Administrative Agent
and Requisite Lenders may withhold in their sole and absolute discretion.

Page 12

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

22.RULES OF CONSTRUCTION.The parties hereto agree that any rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
apply to the interpretation of this Agreement.

23.PARAGRAPH HEADINGS.The headings and titles of the several paragraphs of this
Agreement are inserted solely for convenience of reference and are not a part of
and are not intended to govern, limit or aid in the construction of any term or
provision of this Agreement.

24.AUTHORITY.Each individual executing this Agreement on behalf of a
partnership, corporation, limited liability company or other entity represents
and warrants that he or she is duly authorized to execute and deliver this
Agreement on behalf of such entity, and that this Agreement is binding on such
entity.

25.RESERVATION OF RIGHTS.  Notwithstanding anything to the contrary herein, (a)
the Obligors reserve their rights to dispute or make a claim with respect to the
existence of any or all of the Original Specified Defaults, including without
limitation, the occurrence thereof and any actions taken by the Administrative
Agent or any Lender in respect thereof after the date hereof or any retroactive
imposition of the base rate, and (b) the Administrative Agent and the Lenders
reserve all of their rights with respect to all of the Original Specified
Defaults, including without limitation, (i) the occurrence thereof and any
actions taken by the Parent, Borrower or any of their respective direct or
indirect Subsidiaries, or any actions or representations made by any of their
respective employees, officers or directors in connection therewith, (ii) the
right to retroactively charge interest at the Base Rate from and after the
occurrence of the first Specified Default, and (iii) all claims and remedies
under the Loan Documents and applicable law (provided the Administrative Agent
and Lenders shall forbear from exercising such remedies during the Forbearance
Period as set forth herein).

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

Page 13

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

 

“BORROWER”

 

CBL & Associates Limited Partnership,

a Delaware limited partnership

 

By: CBL Holdings I, Inc.,

Its sole general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

 

“PARENT”

 

CBL & Associates Properties, Inc.,

a Delaware corporation

 

By:/s/ Farzana Khaleel

Name:Farzana Khaleel

Title:Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Continue on
Following Page]

 

 




Signature Page – CBL Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

“ADMINISTRATIVE AGENT”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association,

as Administrative Agent

 

By:/s/ Ryan Sansavera

Name:Ryan Sansavera

Title:Senior Vice President

 

 

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Continue on
Following Page]

 




Signature Page – CBL Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

“SUBSIDIARY GUARANTORS”

 

CBL/Imperial Valley GP, LLC

CBL/Kirkwood Mall, LLC

CBL/Madison I, LLC

CBL/Richland G.P., LLC

CBL/Sunrise GP, LLC

Cherryvale Mall, LLC

Hixson Mall, LLC

Imperial Valley Mall GP, LLC

JG Winston-Salem, LLC

Kirkwood Mall Acquisition LLC

Kirkwood Mall Mezz LLC

Layton Hills Mall CMBS, LLC

Madison/East Towne, LLC

Madison/West Towne, LLC

Madison Joint Venture, LLC

Mayfaire GP, LLC

MDN/Laredo GP, LLC

Mortgage Holdings, LLC

Multi-GP Holdings, LLC

Pearland Ground, LLC

Pearland Town Center GP, LLC

 

By:

CBL & Associates Limited Partnership, as the chief manager of each of the above
listed limited liability companies

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

Title:Executive Vice President and Chief Financial Officer

 

Frontier Mall Associates Limited Partnership

Turtle Creek Limited Partnership

 

By:

CBL & Associates Limited Partnership, as the general partner of each of the
above listed limited partnerships

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

Title:Executive Vice President and Chief Financial Officer

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Continue on
Following Page]

 

 

Signature Page – CBL Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

POM-College Station, LLC

 

By:

CBL & Associates Limited Partnership, its managing member

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

Title:Executive Vice President and Chief Financial Officer

 

CBL RM-Waco, LLC

 

By:  

CBL/Richland G.P., LLC, its managing member

 

 

By:

CBL & Associates Limited Partnership, as the chief manager of the managing
member of the above listed limited liability company

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

Arbor Place Limited Partnership

 

By:

Multi-Holdings GP, LLC, its general partner

 

Imperial Valley Mall II, L.P.

 

By:  

Imperial Valley Mall GP, LLC, its general partner

 

Imperial Valley Mall, L.P.

 

By:  

CBL/Imperial Valley GP, LLC, its general partner

 

Mayfaire Town Center, LP

 

By:

Mayfaire GP, LLC, its general partner

 

Pearland Town Center Limited Partnership

 

By:

Pearland Town Center GP, LLC, its general partner

 

 

By:

CBL & Associates Limited Partnership, as the chief manager of the general
partner of each of the above listed limited partnerships

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

Signature Page – CBL Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

CBL SM-Brownsville, LLC

 

 

By:  

CBL/Sunrise GP, LLC, its chief manager

 

Mall Del Norte, LLC

 

 

By:  

MDN/Laredo GP, LLC, its chief manager

 

 

By:

CBL & Associates Limited Partnership, as the chief manager of the chief manager
of each of the above listed limited liability companies

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

CBL/Westmoreland I, LLC

CBL/Westmoreland II, LLC

 

 

By:  

CW Joint Venture, LLC, as the chief manager of each of the above listed limited
liability companies

 

 

By:

CBL & Associates Limited Partnership, as the manager of the chief manager of
each of the above listed limited liability companies

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 



Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

CBL/Westmoreland, L.P.

By:

CBL/Westmoreland I, LLC, its general partner

 

 

By:

CW Joint Venture, LLC, its chief manager

 

 

By:

CBL & Associates Limited Partnership, as manager of the chief manager of the
general partner of the above listed limited partnership

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 

    

Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

[Remainder of Page Intentionally Left Blank; Signature Pages Continue on
Following Page]

 

 

Signature Page – CBL Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

CW Joint Venture, LLC

 

By:

CBL & Associates Limited Partnership, its manager

 

 

By:

CBL Holdings I, Inc., its general partner

 

 



By:/s/ Farzana Khaleel

 

    

Name:Farzana Khaleel

 



Title:Executive Vice President and Chief Financial Officer

 

 

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Continue on
Following Page]

 

Signature Page – CBL Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

 

“PLEDGORS”

 

CBL & Associates Limited Partnership

 

By: CBL Holdings I, Inc., its general partner

 

 

By:

/s/ Farzana Khaleel

 

Name:

Farzana Khaleel

 

Title:

Executive Vice President and Chief Financial Officer

 

Madison Joint Venture, LLC

Mortgage Holdings, LLC

 

By:

CBL & Associates Limited Partnership, as chief manager of each of Madison Joint
Venture, LLC and Mortgage Holdings, LLC

 

By:CBL Holdings I, Inc., its general partner

 

 

By:

/s/ Farzana Khaleel

 

Name:

Farzana Khaleel

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

[End of Signature Pages]

 

 

 